This is a proceeding in error from the court of common pleas of Hamilton county, wherein judgment was rendered in favor of Leo J. Brielmaier, the relator.
Bids were taken by the commissioners of Hamilton county for the erection of a building to be used as a road repair station. The lowest bid contained the following item: *Page 526 
                     Dollars       Cents               Prices in figures in this column
Structural Steel 48,000 lbs. per lb. .......... Three quarter                 0.03 1/4
It is contended by the relator that this bid is so indefinite, vague, and ambiguous as to be wholly void. We do not find any difficulty in holding otherwise. If this were a proceeding upon the bid, certainly by all rules of construction the contractor would have been required to perform upon the basis of 3 1/4 cents per pound structural steel. The mere fact that the bidder left the words "and a" out of the phrase unquestionably intended, "three and a quarter," cannot be used by any one to inject ambiguity where none exists. The figures following, "0.03 1/4," are obvious and consistent. The words are not "three quarters," but "three quarter."
Even if the language of the bid needed interpretation, we feel that to such an extent the county commissioners are empowered to construe the meaning of the terms used in the instant case.
There being no dispute as to the facts, the judgment of the court of common pleas of Hamilton county is reversed, and judgment is entered here for the respondents, the plaintiffs in error here.
Judgment reversed.
CUSHING and LEVINE, JJ., concur.
LEVINE, J., of the Eighth Appellate District, sitting by designation in the First Appellate District. *Page 527